This is an appeal pursuant to G.L. c. 90C concerning a civil motor vehicle infraction. The defendant was found responsible by the judge and appealed to this division.
The claim of error raised by the defendant is that the citing police officer was not present at the hearing before the clerk-magistrate. There is no error. The right to a de novo hearing before a judge renders immaterial all errors and irregularities, if any, in the hearing before a clerk-magistrate. Reading v. Murray, 405 Mass. 415, 418 (1989).
There being no error of law, the adjudication is affirmed. The payment of all assessments is suspended for thirty (30) days from the date the clerk gives notice of this opinion to the parties.